Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s papers filed on 10/13/2022.

The status of the claims is as follows:
	Claims 2, 3, and 6 have been cancelled; and
	Claims 1, 4-5, and 7-23 are herein addressed in detail below.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-11, 13-19, and  21-23 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Payne (2006/0141255 A1) in view of Nicholson (9,341,022 B2).
As shown below, Payne (2006/0141255 A1) discloses an elevating cage apparatus (10) comprising a support structure (35), a carriage (20) coupled to the support structure (35) so that the carriage (20) is movable vertically with respect to the support structure (35) when the support structure (35) is in an upright position, a gear box and an electric motor [claims 4 and 15] assembly (25) [Claims 1, 14, and 22] wherein it is well known that an electric motor provides braking to hold a device (i.e., carriage, closure, etc.) in a stationary position [claim 8]; the carriage (20) moves along tracks (the sides of columns 45) extending vertically along the support structure [claim 9] via a plurality of rollers (55, see figure below)[Claim 10], wherein the carriage (20) extends from the support structure (35) in a cantilevered configuration (see figure below) [Claim 11]; wherein the carriage has a railing to form a cage (see figure below) [Claims 13 and 21]; and wherein the support (35 has a pair of spaced apart columns (45) and a cross member (see figure below) extending between the columns (45) [Claim 19].
Payne (2006/0141255 A1) fails to disclose a first and second input having a shared output with a first and second driver engaging the first and second inputs respectively which includes a worm drive and a manual actuation having a “crank” formed along a single shaft (i.e., claims 1, 5, 7-8, 14, 16-18, and 22-23).



    PNG
    media_image1.png
    572
    461
    media_image1.png
    Greyscale

Nicholson (9,341,022 B2) disclose an electric motor (106) which drives a worm gear 170) along a single shaft (100) with one end (110,i.e., first input) which moves a closure between an open and closed position and a second driver  (120, i.e., manual operation/hand crank) which rotates wheel (122) at a second end (i.e., second input) along the single shaft.
It would have been obvious before the effective filing date of the claimed invention to provide the motor of Payne (2006/0141255 A1) with two different drives (i.e., motor driven and manual driven) for a common drivable shaft as taught by Nicholson (9,341,022 B2) since providing both a motor drive and a manual drive along a common shaft allows one to operate the carriage when the power is out and to utilize a single shaft provides efficiency to the drive assembly thereby saving costs.  Furthermore, the motor of Payne (2006/0141255 A1) would operate equally as well when utilizing two different drives separately to move a carriage.

Claim(s) 12 and 20 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Payne (2006/0141255 A1) and Nicholson (9,341,022 B2) as applied to claims 1 and 14 respectively above, and further in view of Yu et al. (10,281,435 B2).
All of the elements of the instant invention are discussed in detail above except providing a counterweight to offset the weight of the carriage.
Yu et al. (10,281,435 B2) disclose counterweights used in combination with a carriage to offset the weight of the carriage.
It would have been obvious before the effective filing date of the claimed invention to provide the elevating cage of Payne (2006/0141255 A1) with counterweights as taught by Yu et al. (10,281,435 B2) since counterweights provides less stress on a motor in order to drive a carriage over a higher vertical heights.
Furthermore, the assembly of Payne (2006/0141255 A1) would operate equally as well when utilizing counterweights when moving a carriage vertically.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to the applicant’s invention and more specifically, a single shaft having inputs on either side thereof.

Applicant’s arguments with respect to claim(s) 1, 4-5, and 7-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634